Title: From George Washington to Timothy Pickering, 15 May 1782
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Newburgh 15th May 1782
                        
                        If you are not detained in Philaby unavoidable Means, and for valuable purposes, is it much my Wish that
                            you should repair to this place as soon as it can be done conveniently.
                        I am in total Ignorance of your powers and prospects of carrying the Army into the field—and indeed of many
                            other Matters essential for me to know. The hourly Expectation I have had of seeing you with the Army, has prevented me
                            from issuing some very necessary Orders, and caused delays which I fear will be injurious to the Operations of the
                            Campaign.
                        I am induced to write thus, as I learn from your Assistant, that it may yet be some Time, before you arrive
                            at this post.
                        Your two Letters of the 23d and 30th of April have been received—a daily Expectation of your Arrival has
                            prevented their being acknowledged before this. With Esteem and Regard I am Sir Your most Obedt Servt
                        
                            Go: Washington

                        
                    